                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

WILLIAM CHANCE STEPHENS,

                      Petitioner,                   Case No. 2:18-cv-197
v.                                                  Honorable Paul L. Maloney
DUNCAN MACLAREN,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a

meritorious federal claim.



Dated:    December 20, 2018                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
